*70
ORDER

PER CURIAM.
AND NOW, this 25th day of March, 2003, Gary Steven Melvin having been suspended from the practice of law in the State of Delaware for a period of eighteen months by Order of the Supreme Court of the State of Delaware dated October 7, 2002; the said Gary Steven Melvin having been directed on December 10, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Gary Steven Melvin is suspended from the practice of law in this Commonwealth for a period of eighteen months retroactive to October 6, 2002, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.